Citation Nr: 1342284	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-47 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to July 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was previously remanded by the Board in September 2011.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Thus, the Board construes the appellant's claim broadly as entitlement to service connection for an acquired psychiatric disorder claimed as major depressive disorder.  

The Board notes that a review of the claims file reveals that VA medical records from another Veteran were associated with the Veteran's claims file.  In addition to remanding the issue on appeal, the September 2011 Board decision also denied entitlement to service connection for residuals of a low back injury.  In the decision the Board cited to one of these misfiled VA medical records.  That record, dated May 2009, indicated lumbar disc degeneration at multiple levels resulting in low back pain, which was also aggravated by right knee pain.  However, the Board finds that this error did not prejudice the Veteran because the misfiled document only served to bolster his claim for service connection.  Moreover, the record was specifically mentioned only once in the Board decision, in a general history of the Veteran's back disorder.  It did not form the basis of the decision on that issue and was not otherwise prejudicial to the Veteran in the decision entered on that matter.

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellant brief dated November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, VA provided the Veteran with an examination regarding service connection for an acquired psychiatric disorder.  However, as noted above, VA medical records from another Veteran were misfiled and associated with the Veteran's claims file.  The October 2011 examiner appears to have relied, at least in part, on some of those records.  The examiner there opined that the Veteran's depression and alcohol dependence were unrelated to service because "the Veteran himself attributed depression to his on-the-job injury and consequent unemployability."   In the claims file, four of the misfiled VA medical records had been tabbed: a February 2009 record noting depression due to knee pain; a February 2009 record noting an impression of major depressive disorder and poor mood due to significant financial problems and pain; a November 2008 record also noting an impression of major depressive disorder and poor mood due to significant financial problems and pain; and an October 2008 record showing an assessment of depression from knee pain and an inability to walk.  As the opinion entered may have in part been based on the use of another Veteran's records, the matter should be returned to the examiner.

Moreover, the October 2011 VA opinion was not fully responsive to the remand instructions in the September 2011 Board decision.  There the Board noted that there were "some contentions on file that appellant may have other psychiatric diagnoses that have been made, to include posttraumatic stress disorder (PTSD)."  In a March 2011 hearing, the Veteran described recurrent nightmares of drowning and stated that he believed that they were related to an incident in the Coast Guard where he helped rescue a drowning fisherman, only to have him die of hypothermia.  The remand instructed the examiner to, among other things, identify "the most likely diagnosis for any psychiatric disorder found."  However, the October 2011 examination applied the disability benefits questionnaire for "Mental Disorders (other than PTSD and eating disorders);" the examiner did not otherwise address whether the Veteran might have PTSD.  Compliance by the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Veteran should be provided with an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the October 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The examiner should carefully review the claims file, noting that the misfiled documents have been removed, and ensure that the addendum opinion only relies upon evidence associated with the claims file.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion, and a rationale should be provided for that conclusion.  

The examiner should identify the most likely diagnosis for any psychiatric disorder found, specifically addressing whether any evidence-to include the Veteran's contentions in the March 2011 hearing-supports a diagnosis of PTSD.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder is related to any event or occurrence from active military service.  A fully supported rationale should be provided.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

